                     Case 1:20-mj-08749-UA Document 5 Filed 08/25/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No.       20 Mag. 8749                                                 Date   August 25, 2020
    USAO No.

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Felix Rodriguez

The Complaint/Rule 40 Affidavit was filed on                  August 18, 2020

      U.S. Marshals please withdraw warrant




                                                                   ALEXANDER LI Digitally signed by ALEXANDER LI
                                                                                Date: 2020.08.25 16:59:54 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)


                                                                   Alexander Li
                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: 08/25/2020



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
